Exhibit 21.1 Subsidiaries AMSC Australia Pty Ltd – incorporated in Australia AMSC India Private Limited – incorporated in India AMSC Austria GmbH – incorporated in Austria AMSC United Kingdom Limited – incorporated in the United Kingdom ASC Devens LLC – formed in Delaware ASC Securities Corp. – incorporated in Massachusetts Superconductivity, Inc. – incorporated in Delaware Suzhou AMSC Super Conductor Co., Ltd. – incorporated in China American Superconductor Europe LLC – formed in Delaware American Superconductor Europe GmbH – established in Germany American Superconductor Korea Co., Ltd. – incorporated in South Korea American Superconductor Europe C.V. – incorporated in the Netherlands American Superconductor Romania S.R.L. – incorporated in Romania
